       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

CARMEN CIOTOLA,                       :

                Plaintiff             :   CIVIL ACTION NO. 3:19-753

       v.                             :        (JUDGE MANNION)

STAR TRANSPORTATION &                 :
TRUCKING, LLC,
And,                                  :

QUARTERBACK                           :
TRANSPORTATION, USA INC.,
And,                                  :

BALL METAL BEVERAGE                   :
CONTAINER CORP.
           Defendants,                :

And,                                  :

OLDCASTLE, INC.                       :
LIBERITY MUTUAL
CORPORATION,                          :
            DEFENDANT/
            INTERVENORS               :


                             MEMORANDUM

     Pending before the court is defendant Ball Metal Beverage Container

Corp.’s (“Ball Metal”) motion for leave of court, (Doc. 89), to amend its

answer to the plaintiff’s second amended complaint (“SAC”), (Doc. 25), to

assert the cross-claims for contribution and indemnity against co-defendants
            Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 2 of 11




Star Transportation & Trucking LLC (“Star”) and Quarterback Transportation,

Inc. (“Quarterback”) that were contained in its answer to plaintiff’s first

amended complaint. Quarterback concurred in the motion. Star did not

concur in the motion and filed a brief in opposition to Ball Metal’s motion.

Although plaintiff did not concur in the motion, he did not file a brief in

opposition to it and, thus is deemed as not opposing it under Local Rule 7.6,

M.D.Pa.

        For the reasons that follow, the court will DENY Ball Metal’s motion,

(Doc. 89), and not allow it to amend its answer to plaintiff’s SAC to include

its cross-claims against its co-defendants.



   I.         PROCEDURAL BACKGROUND1

        On May 2, 2019, plaintiff, Carmen Ciotola, initiated this action by filing

a complaint against Ball Metal, Quarterback, and Star for personal injuries




       Also pending are the cross-motions for summary judgment of
        1

Quarterback, (Doc. 69), and the plaintiff, (Doc. 75). Further, pending are the
motions summary judgment of Quarterback with respect to its claims
asserted against Star in its third party complaint, (Doc. 67), of Ball Metal with
respect to plaintiff’s claims against it in his SAC, (Doc. 71), and of Star with
respect to the claims asserted against it in Quarterback’s third party
complaint, (Doc. 73). The court only states the background relevant to Ball
Metal’s motion to amend its answer, (Doc. 89), to plaintiff’s SAC.
      The court will decide the other pending motions in separate opinions.
                                       -2-
      Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 3 of 11




sustained from a motor vehicle accident that occurred on November 12,

2018. (Doc. 1). Plaintiff filed an amended complaint against Star,

Quarterback, and Ball Metal on July 12, 2019, (Doc. 8), seeking damages

caused by the accident. Ball Metal filed its answer on August 2, 2019, (Doc.

11), and included cross-claims against its co-defendants, Star and

Quarterback for contribution and indemnity. In its cross-claim against

Quarterback, Ball Metal reserved the right to seek contractual defense and

indemnity from Quarterback pursuant to the terms of the Shipper/Broker

Transportation    Agreement     between     Ball   Metal   and   Quarterback

Transportation.

      Plaintiff then filed SAC against Ball Metal and Quarterback on

September 27, 2019. (Doc. 25). Plaintiff originally named Star as a defendant

in this case, however, plaintiff settled his claims against Star and dismissed

all of his claims against it on September 25, 2019, pursuant to a Joint

Tortfeasor Release Agreement. As such, plaintiff did not name Star as a

defendant in his SAC. On October 7, 2019, Quarterback filed a Third Party

Complaint against Star based on its liability for the November 12, 2018

accident. (Doc. 28).

      Ball Metal filed its answer to plaintiff’s SAC on October 22, 2019. (Doc.

39). However, Ball Metal did not include its cross-claims for contribution and
                                     -3-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 4 of 11




indemnity against Quarterback and Star that it raised in its answer to

plaintiff’s first amended complaint.

      On May 21, 2020, Ball Metal filed its motion to amend its answer to

plaintiff’s SAC to include its cross-claims for contribution and indemnity

against co-defendants Star and Quarterback that were contained in its

answer to plaintiff’s first amended complaint, (Doc. 89). Star filed its brief in

opposition to Ball Metal’s motion on June 3, 2020, with attached Exhibits.

(Doc. 90). Ball Metal filed its brief in support of its motion with Exhibits on

June 4, 2020. (Doc. 91).



II.   FACTUAL BACKGROUND

      On November 12, 2018, Ronald Hataway was driving a 2009 Volvo

commercial tractor trailer on Interstate 81 in Luzerne County, PA, within the

scope of his contractor relationship with Star. Hataway was provided the

tractor trailer he drove by Star, and Star had leased it. Star was hired as a

motor carrier by Quarterback. While Hataway was driving in the southbound

lane, he collided into the rear end of a 2004 Ford Ranger pick-up driven by

plaintiff causing him injuries. When the accident occurred, Hataway was

transporting a load of aluminum cans used for beverages from the shipper,

Ball Metal. The load Hataway was transporting was brokered by Quarterback
                                       -4-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 5 of 11




pursuant to Agreements it had with Ball Metal and Star. In addition to suing

Star and Ball Metal for the injuries he sustained in the accident, plaintiff sued

Quarterback, which had arranged for the transportation of the load of

aluminum cans from Ball Metal’s plant in Wallkill, New York, to Missouri.

       The police report indicated that Hataway took his eyes off the road and

crashed into plaintiff’s pick-up truck at a high rate of speed, which then

caused his pick-up to crash into the vehicle in front of it. The police cited

Hataway with three violations regarding the collision.

       On September 24, 2018, Hataway plead guilty to “Possession of

Alcohol Beverage in a [commercial motor vehicle]” regarding the accident

with plaintiff. Hataway is not a named defendant in this case.



III.   DISCUSSION

       Ball   Metal contends     that    its   proposed cross-claims     against

Quarterback and Star “will not prejudice either plaintiff or Star, because the

right to contribution or indemnity exists independent of cross-claims, but the

inclusion of cross-claims makes the resolution of such claims more efficient

for all concerned.”

       In its opposition brief, Star points out that Ball Metal did not amend its

answer within the time period set by the court in its November 5, 2019
                                        -5-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 6 of 11




Scheduling Order, (Doc. 43), which adopted the parties’ October 18, 2019

Joint Case Management Plan (“JCMP”), (Doc. 35). Rather, star indicates that

Ball Metal waited five months after the deadline to amend pleadings

(December 20, 2019) despite the fact that Ball Metal was well aware of its

cross-claims before plaintiff filed his SAC. Star contends that it will now be

prejudiced if Ball Metal is allowed to amend its answer since the discovery

deadline has passed as well as all of the other case management deadlines

and, thus it will now be prevented from developing a defense to Ball Metal’s

cross-claims. Star also states that it was not able to file a motion for summary

judgment with respect to Ball Metal’s proposed cross-claims.

      As the court stated in Veneziale v. Quest Diagnostics, 2013 WL

4551178, *1 (E.D.Pa. Aug. 28, 2013), under Fed.R.Civ.P. 15(a):

      A party may amend its pleading only with the opposing party’s written
      consent or the court’s leave.” Fed.R.Civ.P. 15(a). The Rule clearly
      states that “[t]he court should freely give leave when justice so
      requires.” Id. Nonetheless, the policy favoring liberal amendments is
      not “unbounded.” Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir.
      1990). The decision whether to grant or to deny a motion for leave to
      amend rests within the sound discretion of the district court. Foman v.
      Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962);
      Waterfront Renaissance Assoc. v. Phila., 701 F.Supp.2d 633, 639
      (E.D.Pa. 2010). A district court may deny leave to amend a complaint
      where “it is apparent from the record that (1) the moving party has
      demonstrated undue delay, bad faith or dilatory motives, (2) the
      amendment would be futile, or (3) the amendment would prejudice the
      other party.” Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000) (citing
      Foman, 371 U.S. at 182).
                                     -6-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 7 of 11




      Initially, there is no doubt that Ball Metal did not timely seek to amend

its answer to plaintiff’s SAC and waited five months after the deadline passed

to file its motion. Star contends that this delay has greatly prejudiced it since

there was no reason for Ball Metal to have waited so long because it knew

of its proposed cross-claims well before it filed its instant motion and because

“Ball chose to wait until the expiration of all case management deadlines,

after all parties had filed motions for summary judgment and served their

expert reports, to seek leave to file its crossclaim.” Star also contends that

“[b]y failing to amend prior to the agreed upon and Court imposed deadline,

Ball lulled Star into believing it had abandoned its crossclaim and denied Star

the opportunity to conduct discovery on Ball’s crossclaim and prevented Star

from filing a motion for summary judgment with respect to such claim”, and

that “[t]his denial is clearly prejudicial to Star, who had no opportunity to

conduct discovery on Ball’s crossclaim, present expert opinion on Ball’s

crossclaim, or seek summary judgment against Ball’s crossclaim….”

      Additionally, Star argues that Ball Metal’s proposed amendment would

be futile since its cross-claims are premature and that no right of

indemnification has arisen yet since “Ball has not paid any damages to

Plaintiff.” Star also argues that Ball Metal’s claim for contribution is premature

                                      -7-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 8 of 11




since “Ball has not yet been determined to be a joint tortfeasor with Star and,

[], has not paid any judgment.”

      Ball Metal explains that it did not include its cross-claims in its answer

to plaintiff’s SAC since its “counsel believed the cross-claims, once stated,

would survive”, but “now understands that [its] cross-claims may have been

superseded by [its] filing of [its] answer to [plaintiff’s SAC].” As such, it states

that it had no intent to prejudice Star or put it at a disadvantage. Ball Metal

also points out that Star is still a party in this case since it was not dismissed

by leave of court or by consent of the parties when plaintiff filed his SAC, and

that it is a third-party defendant in Quarterback’s third-party complaint. In

fact, Ball Metal states that Star’s owner, Almir Muharemovic, “admitted in his

deposition that he was aware there were still claims pending against Star

Transportation and Star Transportation could still be found negligent.” (citing

to Ex. A, Doc. 91-1).

      Ball Metal also explains that “[u]nder Pennsylvania’s Fair Share Act,

42 Pa.C.S.A. §7102, a tortfeasor is liable only for his allocated share of

liability, unless his share of liability is 60% or more of the total”, and “[s]ince

it was Star Transportation’s driver that caused the accident, if Star is found

less than 60% liable, then it is probable that no defendant’s liability will


                                       -8-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 9 of 11




exceed 60% and there will be no joint and several liability, and therefore no

right of contribution.”

      Finally, Ball Metal contends that “[t]he right to contribution or indemnity

exists independent of the cross-claims, but the inclusion of the cross-claims

in this matter would make the resolution of such claims more efficient for all

concerned.”

      Ball Metal did not seek to amend its answer to plaintiff’s SAC in a timely

manner, but “[i]n the Third Circuit, delay alone does not justify denying a

motion to amend.” Veneziale, 2013 WL 4551178, *2 (citations omitted).

“Rather, it is only where delay becomes ‘undue,’ placing an unwarranted

burden on the court, or ... ‘prejudicial,’ placing an unfair burden on the

opposing party that denial of a motion to amend is appropriate.” Id. (citations

omitted).

      In Veneziale, 2013 WL 4551178, *2, the court then stated:

      As such, the question of undue delay requires the court to focus on the
      movant’s reasons for not amending sooner, while “bearing in mind the
      liberal pleading philosophy of the federal rules.” Cureton, 252 F.3d at
      273; see also Lindquist v. Buckingham Twp., 106 F. App’x 768, 775
      (3d Cir. 2004) (noting that the question of undue delay, as well as the
      question of bad faith, requires that the court focus on the plaintiff’s
      motives for not amending their complaint to assert this claim earlier).
      “Tactical decisions and dilatory motives may lead to a finding of undue
      delay.” Leary v. Nwosu, No. Civ.A.05–5769, 2007 WL 2892641, at *4
      (E.D.Pa. Oct. 2, 2007); see also Cureton, 252 F.3d at 271–74 (finding
      undue delay where plaintiffs made a tactical decision not to seek leave
                                      -9-
       Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 10 of 11




       to amend until after they lost first argument on summary judgment).
       Notably, “[t]here is no presumptive period in which a motion for leave
       to amend is deemed ‘timely’ or in which delay becomes ‘undue.’” Arthur
       v. Maersk, Inc., 434 F.3d 196, 205 (3d Cir. 2006). Rather, “[w]hether
       delay is undue depends on the facts and circumstances of the case.”
       Nat’l Recovery Agency, Inc. v. AIG Domestic Claims, Inc., No.
       Civ.A.05–0033, 2006 WL 1289545, at *4 (M.D.Pa. May 9, 2006).
       Ultimately, “the obligation of the district court in its disposition of the
       motion is to articulate the imposition or prejudice caused by the delay,
       and to balance those concerns against the movant’s reasons for
       delay.” Coventry v. U.S. Steel Corp., 856 F.2d 514, 520 (3d Cir. 1988).

       In balancing the reasons why Ball Metal delayed in the filing of its

motion to amend its answer with the prejudice caused by the delay, the court

finds that the reasons for the delay are outweighed by the prejudice to Star.

The time to file dispositive motions has passed almost three months ago and

several motions were filed as noted above. Thus, Star did not have the

opportunity to conduct any discovery or file any motion regarding Ball Metal’s

cross-claims against it. This court will not re-open the discovery period and

the time to file dispositive motions in this case originally filed over 13 months

ago.

       Additionally, as Ball Metal points out, it can still seek contribution and

indemnity against Star and Quarterback regardless of its proposed cross-

claims, under Pennsylvania law, if appropriate at the proper time. In fact, in

the JCMP provided that “Ball Metal reserves the right to join Star


                                      - 10 -
            Case 3:19-cv-00753-MEM Document 96 Filed 07/02/20 Page 11 of 11




Transportation on a claim for contribution or indemnity.” (Doc. 35 at 4).

Thus, any prejudice to Ball Metal is minimal.

            “While parties should freely be given leave to amend when justice so

requires, that freedom is not limitless”, Veneziale, 2013 WL 4551178, *5, and

since Ball Metal filed its motion for leave to amend in an untimely fashion,

and if granted, will prejudice Star’s ability to defend against the proposed

cross-claims, its motion will be denied.



        IV. CONCLUSION

        For the forgoing reasons, the court will DENY Ball Metal’s motion for

leave of court to amend its answer to plaintiff’s SAC to include its cross-

claims against Quarterback and Star, (Doc. 89). An appropriate order shall

issue.

                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: July 2, 2020
19-753-04




                                        - 11 -
